Shaw, C. J.
Without considering the objection, that this motion is not seasonably made, the court are of opinion that, the *274proposed set-off, if filed, could not be maintained. It does not appear that Mrs. Foot was debtor for the expenses incurred in support of her grandchildren. She entered into a special engagement that those expenses should be paid out of her estate, after her decease ; but this creates no obligation to pay them during her life. Besides, the stipulation that, in case Mr. Brown should advance $ 1200, on a particular contingency, to one of them, it should be deducted out of notes held by the plaintiff against him, carries with it a strong implication, that the other advances made by him were not to be so deducted. To allow then, by way of set-off, a deduction from those notes, would be manifestly against the intentions of the parties.

Motion overruled.